PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/692,010
Filing Date: 31 Aug 2017
Appellant(s): Texas Instruments Incorporated



__________________
Brian D. Graham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/22/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s discussion of jurisdiction and procedural history on pages 6-11 of the Argument section of the Brief is not disputed by the Examiner. 
On page 11 of the Brief, Appellant argues that the caselaw relied on by the Examiner does not support the standard applied to Appellant’s amendments to paragraphs [0043] and [0051].  On page 12, Appellant argues that “Oda provides a standard that allows for amendments that (i) do not depart from the original invention (ii) or change the essence of the invention”.  Appellant reaches a conclusion that the “Examiner erred in applying an overly restrictive standard to reject the claims under 35 U.S.C. § 112(a) and object to the specification”. 
	The Examiner is not persuaded by the arguments, as the standard applied by the Examiner is taken from the guidance on the subject of errors in the original description provided in the MPEP at 2163.07 (II): “An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction.”
Further, this standard is consistent with the conclusion reached in Oda:  
In re Oda, 443 F.2d 1200, 1206 (C.C.P.A. 1971) (“On all the evidence, we conclude that one skilled in the art would appreciate not only the existence of error in the specification but what the error is. As a corollary, it follows that when the nature of this error is known it is also known how to correct it. We therefore disagree with the board's first conclusion that the change of "nitrous" to "nitric" is "new matter."”)
	Appellant’s subsequent arguments at pages 12-15 presume the standard favored by Appellant and are likewise not persuasive to show that the subject matter was described in the specification in such a way so as to reasonably convey to one skilled in the art that the joint inventor had possession of the invention as described in the amended specification, and therefore possession of the claimed invention.  However, to the extent that the arguments may be applicable nonetheless, they are not persuasive to establish that one skilled in the art would have recognized from the original disclosure that the specific placement of the disclosed terms in the formulas as amended would have been the appropriate correction, along with the presence and placement of the “2π” term.
	Appellant’s explanation applies assumptions regarding what one of ordinary skill in the art would have recognized in order to arrive at the conclusions reached by Appellant concerning the correction, most notably at page 12: “Each of the “2” characters in the corrupted versions of formulas (1) and (2) represents a character in the corrected versions of formulas (1) and (2)”.  For example, Appellant concludes that the denominator “
    PNG
    media_image2.png
    22
    53
    media_image2.png
    Greyscale
” must be “Nfft” because “
    PNG
    media_image3.png
    34
    83
    media_image3.png
    Greyscale
” is the only portion of formula (1) with four consecutive characters.  The Examiner submits that this would not at all be apparent from the original filing, especially as the total characters in the terms provided in the text (i.e. k, d, Nfft) in reference to the formula do not equal the total “2”s in the corrupted portion of the formula:
  
    PNG
    media_image4.png
    31
    412
    media_image4.png
    Greyscale

That is, there are 6 total characters in k, d, Nfft, compared with 8 “2”s in the formula. 
Further, note the illustration provided by Appellant in the Brief:

    PNG
    media_image5.png
    272
    659
    media_image5.png
    Greyscale

The denominator includes a very clear spacing gap between “2” and “222”, yet the entirety of the denominator is said to correspond to the single variable “Nfft”.  This is in contrast to the numerator where each “22” pair are said by Appellant to correspond to “2π” and “kd”, each indicating multiplication of two separate values, yet the illustrated spacing for both “22” is less than the spacing between the “N” and its own subscript “fft”. For example, one of ordinary skill in the art may likely hypothesize that the compact “
    PNG
    media_image6.png
    22
    32
    media_image6.png
    Greyscale
” term (lacking any spacing) correlates to “Nfft” and the preceding “2” would be for example, “d”, some other constant used in the art, or indeed an actual number “2”. Appellant’s explanation also assumes that one of ordinary skill in the art would recognize that each of k, d, Nfft appear exactly once in the formula, in addition to an instance of the entirely unmentioned “2π”. 
	It is submitted that one of ordinary skill in the art would view the originally presented formulas as badly corrupted with little clear guidance from the specification for arriving at the appropriate correction, especially as the correction would not have been merely a reconstruction of a recognized formula.  Instead, these formulas are at the core of the invention, i.e. necessary for enablement of the claimed “phase mismatch” determination which provides for the improvement over the prior art (e.g. specification [0003], [0018]).
It is maintained that the claims contain subject matter which was not described in the specification in such a way so as to reasonably convey to one skilled in the art that the joint inventor at the time the application was filed had possession of the claimed invention.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW M BARKER/Primary Examiner, Art Unit 3646
Conferees:
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646            
                                                                                                                                                                                            /SHADI S BANIANI/Quality Assurance Specialist, Technology Center 3600

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.